Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed June 29, 2022 has been entered.  Claims 1, 3, 5-7, 12, 15, 18, 20, 22, 25, 28, 30-33 and 68-70 are pending in this application and examined herein.

Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3, 5-7, 12, 15, 18, 20, 22, 25, 28, 30, 32, 33, and 68-70 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
a) The preamble of claim 1 recites an apparatus for producing metallic powders from “molten feedstock”.  Line 3 of this claim introduces a “molten feed”. Then line 11 recites “the molten feedstock” is fed in a certain manner.  It appears that line 11 is intended to refer to “the molten feed”, but that is not entirely clear from the wording of the claim.  The same terminology should be used throughout the claims for the same component of the claimed apparatus.
b) The preamble of claim 18 recites an apparatus for producing metallic powders “from molten feedstock”.  Lines 10-11 of this claim recite “wherein the metallic powders are adapted to be produced from one of a molten feedstock and a solid feedstock”, which is inconsistent with the preamble.  Clarification is required.
c) The final clause of claim 1 as amended recites “wherein the molten feedstock is fed centrally through a ring of plasma torches, connected to a gas channel leading to a single annular supersonic nozzle”.  However, claim 28 (which ultimately depends from claim 1) recites “wherein the molten feedstock is fed centrally through a ring of plasma torches, connected to a gas channel leading to their individual respective nozzles focused on an apex”, which is inconsistent with claim 1.  The examiner suggests canceling claim 28.
d) Claims 30 and 68 each depend from claim 4, which has been canceled.  For purposes of examination, these claims are being treated as dependent upon claim “1”.
e) Claims dependent upon any of the above, either directly or indirectly, are likewise rejected under this statute.

					Allowable Subject Matter
5.	Claim 31 is allowable over the prior art of record, and Claims 1, 3, 5-7, 12, 15, 18, 20, 22, 25, 28, 30, 32, 33, and 68-70 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The prior art does not disclose or suggest an apparatus including the heating source, crucible, delivery system, plasma source and plasma stream as claimed, and further including any of i) two plasma torches connected to a plenum chamber, with the molten feedstock fed centrally through a ring of plasma torches, connected to a gas channel leading to a single annular supersonic nozzle as defined in claim 1, ii) an annular plasma torch with the solid or liquid feedstock adapted to be fed via a crucible/feed guide through the annular plasma torch as defined in claim 18, or iii) supersonic jets of the plasma stream aimed with an angle such as to push downstream the molten stream as defined in claim 31.

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



							
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        September 25, 2022